Citation Nr: 1616078	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.  He received a Combat Infantryman Badge

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

Following the issuance of the statement of the case in September 2012, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

Resolving the benefit of the doubt in his favor, the Veteran's diagnosed actinic keratosis and squamous cell carcinoma on exposed areas are related to his active service.


CONCLUSION OF LAW

The criteria for service connection for actinic keratosis and squamous cell carcinoma on exposed areas have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veteran filed his claim as one for service connection for skin cancer.  Multiple medical diagnoses that differ from    the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).    

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed severe sunburn during his active service and had significant sun exposure, resulting in skin cancer.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with actinic keratosis and there is no dispute that the Veteran has developed skin lesions diagnosed as squamous cell carcinomas.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these conditions are related to service.

Service treatment records show treatment for a skin disability on one occasion       in March 1970 for a mole on his chest.  The clinician determined there were no apparent signs of cancer.  

The first post-service treatment for a skin disability noted in the record occurred in 1996 when the Veteran sought treatment from Dr. B.S. and his associates for the recent onset of multiple lesions which were changing and irritated.  The Veteran was fair skinned and grew up on a farm.  Two lesions were removed and biopsy of the lesion on the right forearm revealed actinic keratosis.

In August 2006, the Veteran returned to Dr. B. S.'s clinic and has been treated and followed by A.B.  Another medical provider previously diagnosed the Veteran with squamous cell carcinoma in situ in the left arm.  Since that time, the Veteran has had multiple treatments with A.B. for actinic keratosis on the scalp, face, and left arm.  

The Veteran has submitted statements and testified that during basic training,        he was constantly out in the sun.  He is fair skinned and was not allowed to use sunscreen, although he did wear his uniform shirt and pants.  He developed sunburn severe on exposed area enough to cause blisters on his nose, lips, scalp, and arms, some of which broke open and bled.  He further testified that he was not allowed   to seek medical treatment.  His sister has submitted a statement confirming the Veteran was badly sunburned after he returned home on leave after basic training.  Even though he grew up on the farm, the Veteran testified he had never been so severely sunburned, and that throughout his military career he was exposed to the sun including service in Vietnam.  

In a February 2016 letter, A.B. noted she and the others in the clinic first treated the Veteran in 1996 and then on a regular basis since 2006 after he had been diagnosed with squamous cell carcinoma.  She explained that actinic keratosis forms after the skin has been badly damaged by UV rays/sun exposure.  Both a history of intense sun exposure as well as accumulation over time can lead to actinic keratosis.  She stated that most people who get actinic keratosis will continue to develop actinic keratosis throughout their lifetime.  If left untreated, an actinic keratosis lesion may turn into a squamous cell carcinoma.  The Veteran reported a history of significant amount of sun exposure in basic training in 1968.  A.B. concluded that his basic training sun exposure more likely than not contributed to the development of the actinic keratosis, but admitted that the Veteran had several risk factors for the development of actinic keratosis.

In light of the favorable medical opinion by A.B., and after resolving all doubt in favor of the Veteran, the Board finds that there is sufficient evidence to establish service connection for the actinic keratosis and squamous cell carcinoma on exposed areas.  The Veteran competently and credibly testified as to a severe sunburn on exposed areas during basic training, and he served in combat in Vietnam, resulting in additional sun exposure.  There is also no dispute that the Veteran has been diagnosed with and treated for squamous cell carcinoma and actinic keratosis. The Veteran has sought regular follow up care after the 2006 diagnosis of squamous cell carcinoma to prevent reoccurrence.  Private provider A.B., taking the Veteran's history and treatment records into consideration along with the clinical and pathology information, concluded that more likely than not, sun exposure in service, particularly in basic training, played a role in causing the actinic keratosis, which can turn into the squamous cell carcinoma.  There are no contrary opinions of record.  

Thus, based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's actinic keratosis and squamous cell carcinoma of exposed areas are etiologically related to his military service and service connection is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for actinic keratosis and squamous cell carcinoma of exposed areas, claimed as skin cancer, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


